Exhibit 10.2

 

Execution Version

 

RESIGNATION AND MUTUAL RELEASE AGREEMENT

 

This Resignation and Mutual Release Agreement (the “Agreement”) is made by and
between John Mark McLaughlin (the “Individual”) and Toreador Resources
Corporation (the “Company”).

 

RECITALS

 

WHEREAS, the Individual has served as Chairman of the Company’s Board of
Directors (the “Board”);

 

WHEREAS, the Individual has agreed to resign his position as Chairman of the
Board; and

 

WHEREAS, the Company and the Individual desire to enter this Agreement to
reflect their mutual undertakings, promises, and agreements arising from the
Individual’s resignation.

 

NOW THEREFORE, in exchange for the valuable consideration paid or given under
this Agreement, the receipt, adequacy, and sufficiency of which is hereby
acknowledged, the parties knowingly and voluntarily agree to the following
terms:

 

TERMS

 

1.                                       Resignation and Effect of Resignation. 
The Individual agrees to resign his position as Chairman of the Board
simultaneous with the execution of (a) this Agreement; (b) the Stockholder
Release Agreements being contemporaneously entered with certain of the Company’s
stockholders (the “Stockholder Release Agreements”); and (c) the Indemnity
Agreement attached as Exhibit B to this Agreement (the “Resignation Date”). 
Effective as of the Resignation Date, the Individual also shall resign from all
corporate, board, and other offices and positions he held with the Company and
all of its subsidiaries and affiliates.

 

2.                                       Director Compensation and Fees.  On or
before the Resignation Date, the Company shall remit in full to the Individual
his accrued unpaid compensation and fees due as an independent director of the
Company.

 

3.                                       Stock Options.  Based on the
Individual’s participation in the Toreador Resources Corporation Amended and
Restated 1990 Stock Option Plan (the “Stock Option Plan”), the Individual
received options to purchase Company stock that are reflected on the summary
attached as Exhibit A to this Agreement (the “Option Awards”).  By signing this
Agreement, the Company represents and warrants that the Individual has no
options to purchase Company stock other than as described on Exhibit A.  Any
Option Awards which have not vested prior to the Resignation Date are
terminated.  The Company agrees that the Individual shall have three months
following the Resignation Date to exercise all his options which have not
terminated prior to the Resignation Date pursuant to the immediately preceding
sentence.

 

--------------------------------------------------------------------------------


 

4.                                       Restricted Stock.  By signing this
Agreement, the Company represents and warrants that the Individual has no awards
of restricted stock from the Company.

 

5.                                       Removal of Restrictive Legends From
Stock Certificates.  The Company acknowledges and agrees that the Individual
acquired and fully paid for 100,000 shares of the Company’s common stock on
December 16, 1998 and October 21, 2002 and that the stock certificates
representing such stock contain restrictive legends.  Promptly after receipt
from the Individual of a signed copy of the letter attached as Exhibit C to this
Agreement, the Company shall promptly cause such restrictive legends to be
removed from the stock certificates.

 

6.                                       Mutual Releases.

 

a.                                       By the Individual.  In consideration of
the Company’s promises and undertakings in this Agreement, the Individual and
his family members, heirs, successors, and assigns (collectively, the
“Individual Releasing Parties”) hereby release, acquit, and forever waive and
discharge any and all claims and demands of whatever kind or character, whether
known, unknown, vicarious, derivative, or direct, that he or they, individually,
collectively, or otherwise, may have or assert against (i) the Company; (ii) any
parent, subsidiary, or affiliate of the Company; (iii) any past or present
officer, director, or employee of the entities just named in (i)-(ii), in their
individual and official capacities; and (iv) any predecessors, successors,
parent companies, subsidiaries, owners, stockholders, members, managers,
operating units, affiliates, divisions, agents, representatives, officers,
directors, partners, members, employees, fiduciaries, insurers, attorneys,
successors, and assigns of the entities just named in (i)-(iii) (collectively
the “Company Released Parties”).  This release includes without limitation any
claim or demand arising out of or relating in any way to (i) the Individual’s
service as a member of the Board or his resignation from such position; (ii) any
contract or agreement between, concerning, or relating to the parties; and
(iii) any other alleged act, breach, conduct, negligence, gross negligence,
omission, fraud, or alleged illegal activity or violation of law of the Company
or any of the other Company Released Parties.  This release does not waive any
rights or claims between the parties arising after this Agreement is signed or
relating to the breach or enforcement of this Agreement, that certain Settlement
Agreement by and among the Company, Nanes Balkany Partners I LP, Nigel J.
Lovett, the Individual, Julien Balkany, Craig M. McKenzie and Peter Hill,
effective the date hereof (the “Settlement Agreement”) or arising out of any
Company sponsored employee benefit plans.

 

b.                                      By the Company.  In consideration of the
Individual’s promises and undertakings in this Agreement, the Company, on behalf
of itself and its employees, subsidiaries, affiliates, successors, and assigns
(collectively, the “Company Releasing Parties”), hereby releases, acquits, and
forever waives and discharges any and all claims and demands of whatever kind or
character, whether known, unknown, vicarious, derivative, direct, or indirect
that it or they, individually,

 

--------------------------------------------------------------------------------


 

collectively, or otherwise, may have or assert against the Individual in his
individual, official, and all other capacities and the Individual’s family
members, heirs, successors, and assigns (collectively the “Individual Released
Parties”).  This release includes without limitation any claim or demand arising
out of or relating in any way to (i) the Individual’s service as a director,
officer, employee, fiduciary, agent, or in any other capacity for the Company or
its subsidiaries or affiliates; (ii) any contract or agreement between,
concerning, or relating to the Individual and the Company or any of its
subsidiaries or affiliates; and (iii) any other alleged act, breach, conduct,
negligence, gross negligence, omission, fraud, or alleged illegal activity or
violation of law of the Individual or any of the other Individual Released
Parties.  This release does not waive any rights or claims between the parties
arising after this Agreement is signed or relating to the breach or enforcement
of this Agreement or the Settlement Agreement.

 

7.                                       Continuing Certificate of Incorporation
and Bylaw Indemnification.  To the fullest extent permitted by applicable law,
the Individual shall be entitled to indemnification following the Resignation
Date on the same terms as indemnification is provided by the Company to other
officers and directors through the Company’s certificate of incorporation and/or
bylaws.

 

8.                                       Directors’ and Officers’
Indemnification and Insurance.

 

(a)                                  Continuing Obligations.  The provisions of
the certificate of incorporation and bylaws of the Company with respect to
exculpation, indemnification, and advancement of expenses as of the Resignation
Date shall not be amended, repealed, or otherwise modified for a period of six
years from Resignation Date in any manner that would materially adversely affect
the Individual’s rights thereunder with respect to his service as a director,
officer, employee, fiduciary, or agent of the Company or any of its affiliates
or subsidiaries in respect of actions or omissions occurring on or before the
Resignation Date (including, without limitation, the matters contemplated by
this Agreement), unless such modification is required by law.

 

(b)                                 Separate Indemnity Agreement.  The Company
shall on the Resignation Date enter into an Indemnity Agreement with the
Individual in the form attached as Exhibit B.

 

(c)                                  Maintenance of Current Directors’ and
Officers’ Liability Insurance.  As long as it is a public company, the Company
shall, for six years after the Resignation Date, use commercially reasonable
best efforts to maintain in effect the current directors’ and officers’
liability insurance policies maintained by the Company (provided that the
Company may substitute therefor policies of at least the same coverage and
amounts containing terms and conditions which are no less advantageous to the
Individual so long as substitution does not result in gaps or lapses in
coverage) with respect to matters occurring on or before the Resignation Date;
provided, however, that in no event shall the Company be required to

 

--------------------------------------------------------------------------------


 

expend pursuant to this Paragraph 8(c) more than an amount per year equal to
300% of annual premiums paid on the Resignation Date by the Company for such
insurance and, in the event the cost of such coverage shall exceed that amount,
the Company shall purchase as much coverage as possible for such amount.  In
addition, the Company represents that, as of the Resignation Date, the
Individual is insured by the current directors’ and officers’ liability
insurance policies maintained by the Company and agrees that, as long as it is a
public company, it shall use commercially reasonable best efforts to cause the
Individual to continue to be insured under such policies for six years after the
Resignation Date.

 

(d)                                 Required Assumption of Obligations.  In the
event the Company or any of its respective successors or assigns (i)
consolidates with or merges into any other person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to any
person, then, and in each such case where such assumption does not occur by
operation of law, proper provision shall be made so that the successors and
assigns of the Company, as the case may be, shall assume the obligations in this
Paragraph 8 and under the Indemnity Agreement referred to in Paragraph 8(b).

 

(e)                                  Other Indemnification Rights.  The rights
of the Individual under this Paragraph 8 shall supplement, rather than supplant,
any other rights the Individual may have under the certificate of incorporation,
charter, or bylaws of the Company, under Delaware law or otherwise.

 

9.                                       Consultation.  In consideration of the
Company’s promises and undertakings in this Agreement, the Individual shall,
without additional compensation, upon request of the Company’s Board or its
designee, be available from the Resignation Date through June 30, 2009, for
consultation at reasonable times and without unreasonable interference with his
personal or business activities, in person or by telephone, as necessary, on
such matters relating to the Company within his personal knowledge.  The Company
shall promptly reimburse the Individual for all reasonable costs incurred in
providing consultation in accordance with this paragraph.  The Individual shall
provide the Company with appropriate documentation of such costs.  Any such
costs shall be reimbursed as soon as administratively practicable after
receiving documentation of same, but in any event no later than the last day of
the calendar year following the calendar year in which the cost is incurred. 
Further, the amount of costs eligible for reimbursement during a calendar year
shall not affect the costs eligible for reimbursement in any other calendar
year.

 

10.                                 Nonadmission of Liability or Wrongdoing. 
This Agreement shall not in any manner constitute an admission of liability or
wrongdoing on the part of Individual or any of the other Individual Released
Parties.  The Individual and the other Individual Released Parties expressly
deny any such liability or wrongdoing.  Except as necessary to enforce this
Agreement, neither this Agreement nor any part of it may be construed, used, or

 

--------------------------------------------------------------------------------


 

admitted into evidence in any judicial, administrative, or arbitral proceedings
as an admission of any kind by Individual or any of the other Individual
Released Parties.

 

11.                                 Authority to Execute.  The Company
represents and warrants that it has the authority to execute this Agreement on
behalf of all the Company Releasing Parties.  The Individual represents and
warrants that he has the authority to execute this Agreement on behalf of all
the Individual Releasing Parties.

 

12.                                 Governing Law; Severability;
Interpretation.  Except as otherwise expressly provided above, this Agreement
and the rights and duties of the parties under it shall be governed by the laws
of the State of Texas, without regard to any conflicts of laws principles.  If
any provision of this Agreement is held to be unenforceable, such provision
shall be considered separate, distinct, and severable from the other remaining
provisions of this Agreement, and shall not affect the validity or
enforceability of such other remaining provisions; and in all other respects,
this Agreement shall remain in full force and effect.  If any provision of this
Agreement is held to be unenforceable as written but may be made to be
enforceable by limitation, then such provision shall be enforceable to the
maximum extent permitted by applicable law.  The language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties.

 

13.                                 Assignment and Assumption.  This Agreement
shall be binding upon and inure to the benefit of the parties and their
respective heirs, legal representatives, successors, and permitted assigns.  If
such assumption does not occur by operation of law, the Company shall require
any successor to or assign (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) of all or substantially all of the business and/or
assets of the Company, by agreement in form and substance reasonably
satisfactory to the Individual, to expressly and unconditionally assume and
agree to perform this Agreement.

 

14.                                 Entire Agreement.  This Agreement and the
Indemnity Agreement contain and represent the entire agreements of the parties
with respect to the Individual’s resignation and payments and benefits upon or
by reason of his resignation, and supersede all prior agreements and
understandings, written and oral, between the parties with respect to the
Individual’s resignation and payments or benefits upon or by reason of his
resignation.

 

15.                                 Modification.  No provision of this
Agreement may be amended, modified, or waived unless such amendment,
modification, or waiver is agreed to in writing and signed by the Individual and
by a duly authorized officer of the Company.

 

16.                                 Paragraph Headings.  The paragraph headings
in this Agreement are for convenience of reference only, form no part of this
Agreement, and shall not affect its interpretation.

 

17.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which together shall be considered one and the same agreement.

 

--------------------------------------------------------------------------------


 

18.                                 Consultation With an Attorney.  The
Individual has been represented by counsel during his resignation and the
negotiation and execution of this Agreement.  The Individual acknowledges that
the Company has advised him to consult with his attorney before signing this
Agreement.  To assist the Individual in this endeavor, the Company shall
promptly reimburse him for reasonable, documented attorney’s fees he incurs in
consulting his attorney concerning his resignation and this Agreement; provided,
that, such attorney’s fees are incurred no later than the last day of the second
taxable year following the taxable year in which the Resignation Date occurs,
and provided further, that, such reimbursements are made no later than the third
taxable year following the taxable year in which the Resignation Date occurs.

 

 

[remainder of page intentionally left blank; signatures on following page]

 

--------------------------------------------------------------------------------


 

AGREED on the dates shown below:

 

JOHN MARK MCLAUGHLIN

 

TOREADOR RESOURCES CORPORATION

 

 

 

 

 

 

/s/ John Mark McLaughlin

 

/s/ Charles J. Campise

John Mark McLaughlin

 

Name: Charles J. Campise

 

 

Title: Sr. VP & CFO

 

 

 

      22 Jan 09

 

      1/22/09

Date Signed

 

Date Signed

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUMMARY OF STOCK OPTIONS

 

Name

 

Total
Options
Granted
and Vested

 

Exercise
Price

 

Grant
Date

 

J.M. McLaughlin

 

5,000

 

$

3.00

 

June 1, 1999

 

J.M. McLaughlin

 

5,000

 

$

3.875

 

October 28, 1999

 

J.M. McLaughlin

 

10,000

 

$

5.50

 

May 18, 2000

 

J.M. McLaughlin

 

15,000

 

$

5.95

 

May 17, 2001

 

J.M. McLaughlin

 

15,000

 

$

4.12

 

May 30, 2002

 

J.M. McLaughlin

 

15,000

 

$

3.10

 

June 19, 2003

 

J.M. McLaughlin

 

10,000

 

$

4.95

 

May 20, 2004

 

 

 

 

 

 

 

 

 

Totals

 

 

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF INDEMNITY AGREEMENT

 

--------------------------------------------------------------------------------


 

INDEMNITY AGREEMENT

 

This Agreement made and entered into as of this 22nd day of January, 2009, by
and between Toreador Resources Corporation, a Delaware corporation (the
“Company”), and John Mark McLaughlin (“Indemnitee”), who is currently serving
the Company in the capacity of a director and/or officer thereof;

 

W I T N E S S E T H:

 

WHEREAS, several stockholders of the Company have separately sought the
resignation and replacement certain existing directors of the Company, including
the Chairman and the Chief Executive Officer;

 

WHEREAS, the Chairman and CEO have agreed to this request in exchange for the
Company’s entering into certain agreements, including separate Indemnity
Agreements in this form, with each;

 

WHEREAS, Section 145 of the General Corporation Law of the State of Delaware and
the Restated Certificate of Incorporation of the Company, which set forth
certain provisions relating to the mandatory and permissive indemnification of,
and advancement of expenses to, officers and directors (among others) of a
Delaware corporation by such corporation, are specifically not exclusive of
other rights to which those indemnified thereunder may be entitled under any
bylaw, agreement, vote of stockholders or disinterested directors or otherwise;
and

 

WHEREAS, after due consideration and investigation of the terms and provisions
of this Agreement and the various other options available to the Company and the
Indemnitee in lieu thereof, the Board of Directors of the Company has determined
that the following Agreement is not only reasonable and prudent but necessary to
promote and ensure the best interests of the Company and its stockholders;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Indemnitee,
intending to be legally bound, do hereby agree as follows:

 

1.      Definitions.    As used in this Agreement:

 


(A)           “ENTERPRISE” SHALL MEAN ANY OTHER CORPORATION, LIMITED LIABILITY
COMPANY, PARTNERSHIP, JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN, ORGANIZATION
OR OTHER ENTERPRISE OF WHICH INDEMNITEE IS OR WAS SERVING AT THE REQUEST OF THE
COMPANY AS A DIRECTOR, OFFICER, TRUSTEE, GENERAL PARTNER, MANAGING MEMBER,
FIDUCIARY, EMPLOYEE OR AGENT.


 


(B)           THE TERM “EXPENSES” INCLUDES, WITHOUT LIMITATION, ALL REASONABLE
ATTORNEYS’ FEES, RETAINERS, COURT COSTS, TRANSCRIPT COSTS, FEES OF EXPERTS,
WITNESS FEES, TRAVEL EXPENSES, DUPLICATING COSTS, PRINTING AND BINDING COSTS,
TELEPHONE CHARGES, POSTAGE, DELIVERY SERVICE FEES AND ALL OTHER DISBURSEMENTS OR
EXPENSES OF THE TYPES CUSTOMARILY INCURRED IN


 


B-1

--------------------------------------------------------------------------------



 


CONNECTION WITH PROSECUTING, DEFENDING, PREPARING TO PROSECUTE OR DEFEND,
INVESTIGATING, OR BEING OR PREPARING TO BE A WITNESS IN, OR OTHERWISE INVOLVED
IN, A PROCEEDING.  SHOULD ANY PAYMENTS BY THE COMPANY UNDER THIS AGREEMENT BE
DETERMINED TO BE SUBJECT TO ANY FEDERAL, STATE OR LOCAL INCOME OR EXCISE TAX,
EXPENSES WILL ALSO INCLUDE SUCH AMOUNTS AS ARE NECESSARY TO PLACE INDEMNITEE IN
THE SAME AFTER-TAX POSITION, AFTER GIVING EFFECT TO ALL APPLICABLE TAXES,
INDEMNITEE WOULD HAVE BEEN IN HAD SUCH TAX NOT HAVE BEEN DETERMINED TO APPLY TO
THOSE PAYMENTS.  EXPENSES ALSO SHALL INCLUDE (I) EXPENSES INCURRED IN CONNECTION
WITH ANY APPEAL RESULTING FROM ANY PROCEEDING, INCLUDING, WITHOUT LIMITATION,
THE PREMIUM, SECURITY FOR, AND OTHER COSTS RELATING TO ANY COST BOND,
SUPERSEDEAS BOND, OR OTHER APPEAL BOND OR ITS EQUIVALENT AND (II) EXPENSES
INCURRED BY INDEMNITEE IN CONNECTION WITH THE INTERPRETATION, ENFORCEMENT OR
DEFENSE OF INDEMNITEE’S RIGHTS UNDER THIS AGREEMENT, BY LITIGATION OR OTHERWISE.


 


(C)           “INDEPENDENT COUNSEL” MEANS A LAW FIRM, OR A MEMBER OF A LAW FIRM,
THAT IS EXPERIENCED IN MATTERS OF CORPORATION LAW AND NEITHER PRESENTLY IS, NOR
IN THE PAST FIVE YEARS HAS BEEN, RETAINED TO REPRESENT:  (I) THE COMPANY OR
INDEMNITEE IN ANY MATTER MATERIAL TO EITHER SUCH PARTY (OTHER THAN WITH RESPECT
TO MATTERS CONCERNING THE INDEMNITEE UNDER THIS AGREEMENT, OR OF OTHER
INDEMNITEES UNDER SIMILAR INDEMNIFICATION AGREEMENTS), OR (II) ANY OTHER PARTY
TO THE PROCEEDING GIVING RISE TO A CLAIM FOR INDEMNIFICATION HEREUNDER. 
NOTWITHSTANDING THE FOREGOING, THE TERM “INDEPENDENT COUNSEL” SHALL NOT INCLUDE
ANY PERSON WHO, UNDER THE APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT THEN
PREVAILING, WOULD HAVE A CONFLICT OF INTEREST IN REPRESENTING EITHER THE COMPANY
OR INDEMNITEE IN AN ACTION TO DETERMINE INDEMNITEE’S RIGHTS UNDER THIS
AGREEMENT.  THE COMPANY AGREES TO PAY THE REASONABLE FEES AND EXPENSES OF THE
INDEPENDENT COUNSEL REFERRED TO ABOVE AND TO FULLY INDEMNIFY SUCH COUNSEL
AGAINST ANY AND ALL EXPENSES, CLAIMS, LIABILITIES AND DAMAGES ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ITS ENGAGEMENT PURSUANT HERETO.


 


(D)           “PROCEEDING” SHALL MEAN ANY THREATENED, PENDING OR COMPLETED
ACTION, SUIT, OR PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE,
ARBITRATIVE OR INVESTIGATIVE, ANY APPEAL IN SUCH AN ACTION, SUIT, OR PROCEEDING,
AND ANY INQUIRY OR INVESTIGATION THAT COULD LEAD TO SUCH AN ACTION, SUIT OR
PROCEEDING IRRESPECTIVE OF THE INITIATOR THEREOF.  THE FINAL DISPOSITION OF A
PROCEEDING SHALL BE AS DETERMINED BY A SETTLEMENT OR THE JUDGMENT OF A COURT OR
OTHER INVESTIGATIVE OR ADMINISTRATIVE BODY.  THE BOARD OF DIRECTORS SHALL NOT
MAKE A DETERMINATION AS TO THE FINAL DISPOSITION OF A PROCEEDING.


 


(E)           REFERENCES TO “FINES” SHALL INCLUDE ANY (I) EXCISE TAXES ASSESSED
WITH RESPECT TO ANY EMPLOYEE BENEFIT PLAN AND (II) PENALTIES; REFERENCES TO
“SERVING AT THE REQUEST OF THE COMPANY” SHALL INCLUDE ANY SERVICE AS A DIRECTOR,
OFFICER, TRUSTEE, GENERAL PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT
WHICH IMPOSES DUTIES ON, OR INVOLVES SERVICES BY, SUCH DIRECTOR, OFFICER,
TRUSTEE, GENERAL PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT WITH
RESPECT TO AN ENTERPRISE; AND A PERSON WHO ACTS IN GOOD FAITH AND IN A MANNER HE
REASONABLY BELIEVED TO BE IN THE INTEREST OF THE ENTERPRISE SHALL BE DEEMED TO
HAVE ACTED IN A MANNER “NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY” AS
REFERRED TO IN THIS AGREEMENT.


 


B-2

--------------------------------------------------------------------------------



 

2.      Indemnity in Third Party Proceedings.    The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 2 if Indemnitee is
a party to or is threatened to be made a party to or is otherwise involved in
any Proceeding (other than a Proceeding by or in the right of the Company to
procure a judgment in its favor) by reason of the fact that Indemnitee is or was
a director and/or officer of the Company, or is or was serving at the request of
the Company as a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent of an Enterprise, against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee (or on his behalf) in connection with such Proceeding or any claim,
issue or matter therein, provided it is determined pursuant to Section 7 of this
Agreement or by the court having jurisdiction in the matter, that Indemnitee
acted in good faith and in a manner that he reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
Proceeding, had no reasonable cause to believe his conduct was unlawful.  The
termination of any Proceeding or of any claim, issue or matter therein, by
judgment, order, settlement or conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner that he reasonably believed to be in or not opposed to the
best interests of the Company, or, with respect to any criminal Proceeding, had
no reasonable cause to believe that his conduct was unlawful.  Indemnitee shall
have the right to employ Indemnitee’s own legal counsel in any Proceeding for
which indemnification is available under this Section 2.

 

3.      Indemnity in Proceedings By or In the Right of the Company.    The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 3 if Indemnitee is a party to or is threatened to be made a party to or
otherwise involved in any Proceeding by or in the right of the Company to
procure a judgment in its favor by reason of the fact that Indemnitee is or was
a director and/or officer of the Company, or is or was serving at the request of
the Company as a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent of an Enterprise, against all Expenses actually and
reasonably incurred by Indemnitee (or on his behalf) in connection with such
Proceeding provided it is determined pursuant to Section 7 of this Agreement or
by the court having jurisdiction in the matter, that Indemnitee acted in good
faith and in a manner that he reasonably believed to be in or not opposed to the
best interests of the Company, except that no indemnification shall be made
under this Section 3 in respect of any claim, issue or matter as to which
Indemnitee shall have been adjudged to be liable to the Company unless and only
to the extent that the Delaware Court of Chancery or the court in which such
Proceeding was brought or is pending, shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, Indemnitee is fairly and reasonably entitled to indemnity for such
Expenses as the Delaware Court of Chancery or such other court shall deem
proper.  Indemnitee shall have the right to employ Indemnitee’s own legal
counsel in any Proceeding for which indemnification is available under this
Section 3.

 

4.      Indemnification for Expenses of a Witness.    Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of the
fact that Indemnitee is or was a director and/or officer of the Company, or is
or was serving at the request of the Company as a director, officer, trustee,
general partner, managing member, fiduciary, employee or agent of an Enterprise,
a witness in any Proceeding to which Indemnitee is not a party, he shall be

 

B-3

--------------------------------------------------------------------------------


 

indemnified against all Expenses actually and reasonably incurred by Indemnitee
(or on his behalf) in connection therewith.

 

5.      Indemnification for Expenses of Successful Party.    Notwithstanding any
other provision of this Agreement to the contrary, to the extent that Indemnitee
has been successful on the merits or otherwise in defense of any Proceeding
referred to in Sections 2 and/or 3 of this Agreement, or in defense of any
claim, issue or matter therein, including dismissal with or without prejudice,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by Indemnitee (or on his behalf) in connection therewith.  If
Indemnitee is not wholly successful in any Proceeding referred to in Sections 2
and/or 3 of this Agreement, but is successful on the merits or otherwise
(including dismissal with or without prejudice) as to one or more, but less than
all claims, issues or matters therein, including dismissal without prejudice,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by Indemnitee (or on his behalf) in connection with each successfully
resolved claim, issue or matter.  For purposes of this Section 5, and without
limitation, the termination of any claim, issue or matter in any Proceeding
referred to in Sections 2 and/or 3 of this Agreement by dismissal, with or
without prejudice, shall be deemed to be a successful result as to such claim,
issue or matter.

 

6.      Advances of Expenses.    To the fullest extent permitted by applicable
law, the Expenses incurred by Indemnitee pursuant to Sections 2 and/or 3 of this
Agreement in connection with any Proceeding or any claim, issue or matter
therein shall be paid by the Company currently and in advance of the final
disposition of such Proceeding or any claim, issue or matter therein no later
than 10 days after receipt by the Company of a request for an Expense
advancement with appropriate documentation.  The undersigned Indemnitee hereby
undertakes to repay the advanced Expenses to the Company to the extent that it
is ultimately determined pursuant to Section 7, or, in the event the Indemnitee
elects to pursue other remedies pursuant to Section 9, that the undersigned
Indemnitee is not entitled to be indemnified therefor by the Company.  This
agreement of Indemnitee to repay is unsecured and interest free.

 


7.      PROCEDURE FOR DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION.


 


(A)           TO OBTAIN INDEMNIFICATION UNDER THIS AGREEMENT, INDEMNITEE SHALL
SUBMIT TO THE COMPANY A WRITTEN REQUEST.


 


(B)           UPON WRITTEN REQUEST BY INDEMNITEE FOR INDEMNIFICATION PURSUANT TO
THIS AGREEMENT, A DETERMINATION, IF REQUIRED BY INDEPENDENT COUNSEL IN A WRITTEN
OPINION TO THE BOARD OF DIRECTORS OF THE COMPANY, A COPY OF WHICH SHALL BE
DELIVERED TO INDEMNITEE, SHALL BE OBTAINED BY THE COMPANY AT ITS EXPENSE; AND,
IF IT IS SO DETERMINED THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION, PAYMENT
TO INDEMNITEE SHALL BE MADE WITHIN 10 DAYS AFTER SUCH DETERMINATION.  ANY COSTS
OR EXPENSES (INCLUDING ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED BY INDEMNITEE
IN COOPERATING WITH THE PERSON, PERSONS OR ENTITY MAKING THE DETERMINATION
DISCUSSED IN THIS SECTION 7(B) WITH RESPECT TO INDEMNITEE’S ENTITLEMENT TO
INDEMNIFICATION, SHALL BE BORNE BY THE COMPANY (IRRESPECTIVE OF THE
DETERMINATION AS TO INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION) AND THE COMPANY
HEREBY INDEMNIFIES AND AGREES TO HOLD INDEMNITEE HARMLESS THEREFROM.


 


B-4

--------------------------------------------------------------------------------



 


(C)           THE INDEPENDENT COUNSEL SHALL BE SELECTED BY INDEMNITEE AND
INDEMNITEE SHALL GIVE WRITTEN NOTICE TO THE COMPANY ADVISING IT OF THE IDENTITY
OF THE INDEPENDENT COUNSEL SO SELECTED.  THE COMPANY MAY, WITHIN 10 DAYS AFTER
SUCH WRITTEN NOTICE OF SELECTION SHALL HAVE BEEN GIVEN, DELIVER TO THE
INDEMNITEE A WRITTEN OBJECTION TO SUCH SELECTION; PROVIDED, HOWEVER, THAT SUCH
OBJECTION MAY BE ASSERTED ONLY ON THE GROUND THAT THE INDEPENDENT COUNSEL SO
SELECTED DOES NOT MEET THE REQUIREMENTS OF “INDEPENDENT COUNSEL” AS DEFINED IN
THIS AGREEMENT, AND THE OBJECTION SHALL SET FORTH WITH PARTICULARITY THE FACTUAL
BASIS OF SUCH ASSERTION.  ABSENT A PROPER AND TIMELY OBJECTION, THE PERSON SO
SELECTED SHALL ACT AS INDEPENDENT COUNSEL.  IF SUCH WRITTEN OBJECTION IS SO MADE
AND SUBSTANTIATED, THE INDEPENDENT COUNSEL SO SELECTED MAY NOT SERVE AS
INDEPENDENT COUNSEL UNLESS AND UNTIL SUCH OBJECTION IS WITHDRAWN OR A COURT HAS
DETERMINED THAT SUCH OBJECTION IS WITHOUT MERIT.  IF, WITHIN 20 DAYS AFTER
SUBMISSION BY INDEMNITEE OF A WRITTEN REQUEST FOR INDEMNIFICATION PURSUANT TO
SECTION 7(B) HEREOF, NO INDEPENDENT COUNSEL SHALL HAVE BEEN SELECTED AND NOT
OBJECTED TO, EITHER THE COMPANY OR INDEMNITEE MAY PETITION THE DELAWARE COURT OF
CHANCERY OR OTHER COURT OF COMPETENT JURISDICTION FOR RESOLUTION OF ANY
OBJECTION WHICH SHALL HAVE BEEN MADE BY THE COMPANY OR INDEMNITEE TO THE OTHER’S
SELECTION OF INDEPENDENT COUNSEL AND/OR FOR THE APPOINTMENT AS INDEPENDENT
COUNSEL OF A PERSON SELECTED BY THE COURT OR BY SUCH OTHER PERSON AS THE COURT
SHALL DESIGNATE, AND THE PERSON WITH RESPECT TO WHOM ALL OBJECTIONS ARE SO
RESOLVED OR THE PERSON SO APPOINTED SHALL ACT AS INDEPENDENT COUNSEL UNDER
SECTION 7(A) HEREOF.


 


(D)           INDEMNITEE WILL BE DEEMED A PARTY TO A PROCEEDING FOR ALL PURPOSES
HEREOF IF INDEMNITEE IS NAMED AS A DEFENDANT OR RESPONDENT IN A COMPLAINT OR
PETITION FOR RELIEF IN THAT PROCEEDING, REGARDLESS OF WHETHER INDEMNITEE IS EVER
SERVED WITH PROCESS OR MAKES AN APPEARANCE IN THAT PROCEEDING.


 


8.      PRESUMPTIONS AND EFFECT OF CERTAIN PROVISIONS.


 


(A)           IN MAKING A DETERMINATION WITH RESPECT TO ENTITLEMENT TO
INDEMNIFICATION HEREUNDER, THE PERSON OR PERSONS OR ENTITY MAKING SUCH
DETERMINATION SHALL PRESUME THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION UNDER
THIS AGREEMENT IF INDEMNITEE HAS SUBMITTED A REQUEST FOR INDEMNIFICATION IN
ACCORDANCE WITH SECTION 7(A) OF THIS AGREEMENT, AND THE COMPANY SHALL HAVE THE
BURDEN OF PROOF IN OVERCOMING SUCH PRESUMPTION BY CLEAR AND CONVINCING
EVIDENCE.  NEITHER THE FAILURE OF THE INDEPENDENT COUNSEL TO HAVE MADE A
DETERMINATION PRIOR TO THE COMMENCEMENT OF SUCH ACTION PURSUANT TO THIS
AGREEMENT THAT INDEMNIFICATION IS PROPER IN THE CIRCUMSTANCES BECAUSE INDEMNITEE
HAS MET THE APPLICABLE STANDARD OF CONDUCT, NOR AN ACTUAL DETERMINATION BY THE
INDEPENDENT COUNSEL THAT INDEMNITEE HAS NOT MET SUCH APPLICABLE STANDARD OF
CONDUCT, SHALL BE A DEFENSE TO THE ACTION OR CREATE A PRESUMPTION THAT
INDEMNITEE HAS NOT MET THE APPLICABLE STANDARD OF CONDUCT.


 


(B)           IF THE INDEPENDENT COUNSEL SHALL NOT HAVE MADE A DETERMINATION
WITHIN 30 DAYS AFTER RECEIPT BY THE COMPANY OF NOTICE THEREFOR, THE REQUISITE
DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION SHALL BE DEEMED TO HAVE BEEN
MADE AND INDEMNITEE SHALL BE ENTITLED TO SUCH INDEMNIFICATION.


 


B-5

--------------------------------------------------------------------------------



 


(C)           FOR PURPOSES OF ANY DETERMINATION OF WHETHER INDEMNITEE ACTED IN
GOOD FAITH AND IN A MANNER REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE
BEST INTERESTS OF THE COMPANY, AND, WITH RESPECT TO ANY CRIMINAL PROCEEDING,
INDEMNITEE HAD NO REASONABLE CAUSE TO BELIEVE HIS CONDUCT WAS UNLAWFUL
(COLLECTIVELY, “GOOD FAITH”), INDEMNITEE SHALL BE DEEMED TO HAVE ACTED IN GOOD
FAITH IF INDEMNITEE’S ACTION IS BASED ON THE RECORDS OR BOOKS OF ACCOUNT OF THE
COMPANY AND ANY OTHER ENTERPRISE OF WHICH INDEMNITEE IS OR WAS SERVING AT THE
REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, TRUSTEE, GENERAL PARTNER,
MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT OR INFORMATION, OPINIONS, REPORTS
OR STATEMENTS, INCLUDING FINANCIAL STATEMENTS AND OTHER FINANCIAL INFORMATION,
CONCERNING THE COMPANY AND ANY OTHER ENTERPRISE OF WHICH INDEMNITEE IS OR WAS
SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, TRUSTEE, GENERAL
PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT OR ANY OTHER PERSON WHICH
WERE PREPARED OR SUPPLIED TO INDEMNITEE BY: (I) ONE OR MORE OFFICERS OR
EMPLOYEES OF THE COMPANY AND ANY ENTERPRISE OF WHICH INDEMNITEE IS OR WAS
SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, TRUSTEE, GENERAL
PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT; (II) APPRAISERS,
ENGINEERS, INVESTMENT BANKERS, LEGAL COUNSEL OR OTHER PERSONS AS TO MATTERS
INDEMNITEE REASONABLY BELIEVED WERE WITHIN THE PROFESSIONAL OR EXPERT COMPETENCE
OF THOSE PERSONS; AND (III) ANY COMMITTEE OF THE BOARD OF DIRECTORS OR
EQUIVALENT MANAGING BODY OF THE COMPANY AND ANY OTHER ENTERPRISE OF WHICH
INDEMNITEE IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR,
OFFICER, TRUSTEE, GENERAL PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT
OF WHICH INDEMNITEE IS OR WAS, AT THE RELEVANT TIME, NOT A MEMBER.  THE
PROVISIONS OF THIS SECTION 8(C) SHALL NOT BE DEEMED TO BE EXCLUSIVE OR TO LIMIT
IN ANY WAY THE OTHER CIRCUMSTANCES IN WHICH THE INDEMNITEE MAY BE DEEMED TO HAVE
MET THE APPLICABLE STANDARD OF CONDUCT SET FORTH IN THIS AGREEMENT.


 


(D)           THE KNOWLEDGE AND/OR ACTIONS, OR FAILURE TO ACT, OF ANY DIRECTOR,
OFFICER, AGENT OR EMPLOYEE OF THE COMPANY AND ANY OTHER ENTERPRISE OF WHICH
INDEMNITEE IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR,
OFFICER, TRUSTEE, GENERAL PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT
SHALL NOT BE IMPUTED TO INDEMNITEE FOR PURPOSES OF DETERMINING THE RIGHT TO
INDEMNIFICATION UNDER THIS AGREEMENT.


 


9.      REMEDIES OF INDEMNITEE.


 


(A)           IN THE EVENT THAT (I) A DETERMINATION IS MADE PURSUANT TO
SECTION 7(B) OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION UNDER THIS AGREEMENT, (II) ADVANCEMENT OF EXPENSES IS NOT TIMELY
MADE PURSUANT TO SECTION 6 OF THIS AGREEMENT, (III) NO DETERMINATION OF
ENTITLEMENT TO INDEMNIFICATION SHALL HAVE BEEN MADE PURSUANT TO SECTION 7(B) OF
THIS AGREEMENT WITHIN THE TIME PERIOD PROVIDED IN SECTION 8(B) AFTER RECEIPT BY
THE COMPANY OF THE REQUEST FOR INDEMNIFICATION, (IV) PAYMENT OF INDEMNIFICATION
IS NOT MADE PURSUANT TO SECTION 4, SECTION 5, THE LAST SENTENCE OF SECTION 7(B),
OR THE LAST SENTENCE OF SECTION 1(B) OF THIS AGREEMENT WITHIN 10 DAYS AFTER
RECEIPT BY THE COMPANY OF A WRITTEN REQUEST THEREFOR, OR (V) PAYMENT OF
INDEMNIFICATION PURSUANT TO SECTION 2 OR SECTION 3 OF THIS AGREEMENT IS NOT MADE
WITHIN 10 DAYS AFTER A DETERMINATION HAS BEEN MADE THAT INDEMNITEE IS ENTITLED
TO INDEMNIFICATION, INDEMNITEE SHALL BE ENTITLED TO AN ADJUDICATION BY THE
DELAWARE COURT OF CHANCERY OF HIS ENTITLEMENT TO SUCH INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES AND APPEALS THEREFROM, CONCLUDING IN A FINAL


 


B-6

--------------------------------------------------------------------------------



 


AND UNAPPEALABLE JUDGMENT BY THE DELAWARE SUPREME COURT.  THE BOARD OF DIRECTORS
SHALL NOT MAKE A DETERMINATION AS TO THE FINAL DISPOSITION OF SUCH
ADJUDICATION.  THE COMPANY SHALL NOT OPPOSE INDEMNITEE’S RIGHT TO SEEK ANY SUCH
ADJUDICATION.


 


(B)           IN THE EVENT THAT A DETERMINATION SHALL HAVE BEEN MADE PURSUANT TO
SECTION 7(B) OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION, ANY JUDICIAL PROCEEDING COMMENCED PURSUANT TO THIS SECTION 9
SHALL BE CONDUCTED IN ALL RESPECTS AS A DE NOVO TRIAL ON THE MERITS AND
INDEMNITEE SHALL NOT BE PREJUDICED BY REASON OF THAT ADVERSE DETERMINATION.


 


(C)           IF A DETERMINATION SHALL HAVE BEEN MADE PURSUANT TO
SECTION 7(B) OF THIS AGREEMENT THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION,
THE COMPANY SHALL BE BOUND BY SUCH DETERMINATION IN ANY JUDICIAL PROCEEDING
COMMENCED PURSUANT TO THIS SECTION 9, ABSENT (I) A MISSTATEMENT BY INDEMNITEE OF
A MATERIAL FACT, OR AN OMISSION OF A MATERIAL FACT NECESSARY TO MAKE
INDEMNITEE’S STATEMENT NOT MATERIALLY MISLEADING, IN CONNECTION WITH THE REQUEST
FOR INDEMNIFICATION, OR (II) A PROHIBITION OF SUCH INDEMNIFICATION UNDER
APPLICABLE LAW.


 


(D)           IN THE EVENT THAT INDEMNITEE, PURSUANT TO THIS SECTION 9, SEEKS A
JUDICIAL ADJUDICATION OF HIS RIGHTS UNDER, OR TO RECOVER DAMAGES FOR BREACH OF,
THIS AGREEMENT, INDEMNITEE SHALL BE ENTITLED TO RECOVER FROM THE COMPANY, AND
SHALL BE INDEMNIFIED BY THE COMPANY AGAINST, ANY AND ALL EXPENSES (OF THE TYPES
DESCRIBED IN THE DEFINITION OF EXPENSES IN SECTION 1(B) OF THIS AGREEMENT)
ACTUALLY AND REASONABLY INCURRED BY HIM IN SUCH JUDICIAL ADJUDICATION REGARDLESS
OF WHETHER INDEMNITEE ULTIMATELY IS DETERMINED TO BE ENTITLED TO SUCH
INDEMNIFICATION.


 


(E)           THE COMPANY SHALL BE PRECLUDED FROM ASSERTING IN ANY JUDICIAL
PROCEEDING COMMENCED PURSUANT TO THIS SECTION 9 THAT THE PROCEDURES AND
PRESUMPTIONS OF THIS AGREEMENT ARE NOT VALID, BINDING AND ENFORCEABLE AND SHALL
STIPULATE IN ANY SUCH COURT THAT THE COMPANY IS BOUND BY ALL THE PROVISIONS OF
THIS AGREEMENT.


 

10.    Indemnification and Advancement of Expenses Under this Agreement Not
Exclusive; Survival of Rights.    The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under the
Certificate of Incorporation or Bylaws of the Company, any other agreement, any
vote of stockholders or disinterested directors, the General Corporation Law of
the State of Delaware, or otherwise.  No amendment, alteration or repeal of this
Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee prior to such amendment, alteration or repeal.  To the extent
that a change in the General Corporation Law of the State of Delaware, whether
by statute or judicial decision, permits greater indemnification or advancement
of Expenses than would be afforded currently under the Certificate of
Incorporation of the Company and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.  No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise.  The assertion or

 

B-7

--------------------------------------------------------------------------------


 

employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

 

11.    Partial Indemnification.   If Indemnitee is entitled under any provision
of this Agreement to indemnification or to receive advancement by the Company
for a portion of the Expenses, judgments, fines, penalties or amounts paid in
settlement actually and reasonably incurred by Indemnitee (or on his behalf) in
connection with such Proceeding, or any claim, issue or matter therein, but not,
however, for the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled.

 

12.    Rights Continued.    The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall continue as to
Indemnitee even though Indemnitee may have ceased to be a director or officer of
the Company and shall inure to the benefit of Indemnitee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

 

13.    No Construction as an Employment Agreement or Any Other Commitment. 
  Nothing contained in this Agreement shall be construed as giving Indemnitee
any right to be retained in the employ or as an officer of the Company or any of
its subsidiaries, if Indemnitee currently serves as an officer of the Company,
or to be renominated or reelected as a director of the Company, if Indemnitee
currently serves as a director of the Company.

 

14.    Liability Insurance.    To the extent the Company maintains an insurance
policy or policies providing liability insurance for directors, officers,
trustees, general partners, managing members, fiduciaries, employees or agents
of the Company or any other Enterprise which such person serves at the request
of the Company, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms, to the maximum extent of the coverage
available for any director, officer, trustee, general partner, managing member,
fiduciary, employee or agent under such policy or policies.

 

15.    No Duplication of Payments.    The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable under this
Agreement if, and to the extent that, Indemnitee has otherwise actually received
such payment under any contract, agreement or insurance policy, the Certificate
of Incorporation or Bylaws of the Company, or otherwise.

 

16.    Subrogation.    In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all the rights of recovery
of Indemnitee, who shall execute all papers required and shall do everything
that may be necessary to secure such rights, including without limitation the
execution of such documents as may be necessary to enable the Company
effectively to bring suit to enforce such rights.

 

17.    Exceptions.    Notwithstanding any other provision in this Agreement, the
Company shall not be obligated pursuant to the terms of this Agreement, to
(i) indemnify or advance Expenses to Indemnitee with respect to any claim, issue
or matter therein, brought or made by Indemnitee by way of cross-claim, counter
claim or the like, or (ii) indemnify Indemnitee with

 

B-8

--------------------------------------------------------------------------------


 

respect to any Proceeding in which final judgment is rendered against Indemnitee
for an accounting of profits made from the purchase and sale or the sale and
purchase by Indemnitee of securities of the Company pursuant to the provisions
of Section 16(b) of the Act.

 

18.    Notices.    Any notice or other communication required or permitted to be
given or made to the Company or Indemnitee pursuant to this Agreement shall be
given if made in writing and deposited in the United States mail, with postage
thereon prepaid, addressed to the person to whom such notice or communication is
directed at the address of such person on the records of the Company, and such
notice or communication shall be deemed given or made at the time when the same
shall be so deposited in the United States mail.  Any such notice or
communication to the Company shall be addressed to the Secretary of the Company.

 

19.    Contractual Rights.    The right to be indemnified or to receive
advancement of Expenses under this Agreement (i) is a contract right based upon
good and valuable consideration, pursuant to which Indemnitee may sue, (ii) is
and is intended to be retroactive and shall be available as to events occurring
prior to the date of this Agreement and (iii) shall continue after any
rescission or restrictive modification of this Agreement as to events occurring
prior thereto.

 

20.    Severability.    If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby;  to the fullest extent possible, the
provisions of this Agreement shall be construed so as to give effect to the
intent manifested by the provisions held invalid, illegal or unenforceable; and
those provision or provisions held to be invalid, illegal or unenforceable for
any reason whatsoever shall be deemed reformed to the extent necessary to
conform to applicable law and to give the maximum effect to the intent of the
parties hereto.

 

21.    Successors; Binding Agreement.    The Company shall require and cause any
successor (whether direct or indirect) by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company,
by written agreement in form and substance reasonably satisfactory to
Indemnitee, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.  As used in this Agreement, “Company” shall
mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid that executes and delivers the agreement provided for
in this Section 21 or that otherwise becomes bound by the terms and provisions
of this Agreement by operation of law.  This Agreement shall be binding upon the
Company and its successors and assigns (including, without limitation, any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Company) and will
inure to the benefit of Indemnitee (and Indemnitee’s spouse, if Indemnitee
resides in Texas or another community property state), heirs, executors and
administrators.

 

B-9

--------------------------------------------------------------------------------


 


22.    COUNTERPARTS, MODIFICATION, HEADINGS, GENDER.


 


(A)           THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF WHICH
SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT, AND EITHER PARTY HERETO MAY
EXECUTE THIS AGREEMENT BY SIGNING ANY SUCH COUNTERPART.


 


(B)           NO PROVISIONS OF THIS AGREEMENT MAY BE MODIFIED, WAIVED OR
DISCHARGED UNLESS SUCH WAIVER, MODIFICATION OR DISCHARGE IS AGREED TO IN WRITING
AND SIGNED BY INDEMNITEE AND AN APPROPRIATE OFFICER OF THE COMPANY.  NO WAIVER
BY ANY PARTY AT ANY TIME OF ANY BREACH BY ANY OTHER PARTY OF, OR COMPLIANCE
WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY ANY OTHER
PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS
AT THE SAME TIME OR AT ANY PRIOR OR SUBSEQUENT TIME.


 


(C)           SECTION HEADINGS ARE NOT TO BE CONSIDERED PART OF THIS AGREEMENT,
ARE SOLELY FOR CONVENIENCE OF REFERENCE, AND SHALL NOT AFFECT THE MEANING OR
INTERPRETATION OF THIS AGREEMENT OR ANY PROVISION SET FORTH HEREIN.


 


(D)           PRONOUNS IN MASCULINE, FEMININE AND NEUTER GENDERS SHALL BE
CONSTRUED TO INCLUDE ANY OTHER GENDER, AND WORDS IN THE SINGULAR FORM SHALL BE
CONSTRUED TO INCLUDE THE PLURAL AND VICE VERSA, UNLESS THE CONTEXT OTHERWISE
REQUIRES.


 

23.    Exclusive Jurisdiction; Governing Law.    The Company and Indemnitee
agree that all disputes in any way relating to or arising under this Agreement,
including, without limitation, any action for advancement of Expenses or
indemnification, shall be litigated, if at all, exclusively in the Delaware
Court of Chancery, and if necessary, the corresponding appellate courts.  This
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware applicable to contracts made and to be performed
in such state without giving effect to the principles of conflicts of laws.  The
Company and Indemnitee (i) expressly submit themselves to the personal
jurisdiction of the Delaware Court of Chancery for purposes of any action or
proceeding arising out of or in connection with this Agreement, (ii)  waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court of Chancery, and (iii) waive, and agree not to plead or to make,
any claim that any such action or proceeding brought in the Delaware Court of
Chancery has been brought in an improper or otherwise inconvenient forum.

 

24.    Duration of Agreement.    This Agreement shall continue until and
terminate upon the later of: (a) 10 years after the date that Indemnitee shall
have ceased to serve as a director and/or officer of the Company or director,
officer, trustee, general partner, managing member, fiduciary, employee or agent
of any other Enterprise which Indemnitee served at the request of the Company;
or (b) one year after the final, nonappealable termination of any Proceeding
then pending in respect of which Indemnitee is granted rights of indemnification
or advancement of Expenses hereunder and of any proceeding commenced by
Indemnitee pursuant to Section 9 of this Agreement relating thereto.

 

25.    Contribution.  If it is established, under Section 7 or otherwise, that
Indemnitee has the right to be indemnified under this Agreement in respect of
any claim, but that right is unenforceable by reason of applicable law or public
policy, then, to the fullest extent applicable

 

B-10

--------------------------------------------------------------------------------


 

law permits, the Company, in lieu of indemnifying or causing the indemnification
of Indemnitee under this Agreement, will contribute to the amount Indemnitee has
incurred, whether for judgments, fines, penalties, excise taxes, amounts paid or
to be paid in settlement or for Expenses reasonably incurred, in connection with
that Proceeding, in such proportion as is deemed fair and reasonable in light of
all the circumstances of that Proceeding in order to reflect:

 


(A)           THE RELATIVE BENEFITS INDEMNITEE AND THE COMPANY HAVE RECEIVED AS
A RESULT OF THE EVENT(S) OR TRANSACTIONS(S) GIVING RISE TO THAT PROCEEDING; OR


 


(B)           THE RELATIVE FAULT OF INDEMNITEE AND OF THE COMPANY AND ITS OTHER
FUNCTIONARIES IN CONNECTION WITH THOSE EVENT(S) OR TRANSACTION(S).


 


 

[remainder of page intentionally left blank; signatures on following page]

 

B-11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Indemnitee have executed this Agreement as
of the date and year first above written.

 

 

TOREADOR RESOURCES CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

 

B-12

--------------------------------------------------------------------------------


 

EXHIBIT C

 

LETTER REQUESTING REMOVAL OF RESTRICTIVE LEGEND

 

September     , 2009

 

Toreador Resources Corporation

Attn:  Chief Financial Officer

13760 Noel Road, Suite 1100

Dallas, Texas  75240

 

Dear Sir:

 

John Mark McLaughlin (the “Stockholder”) requests that the restrictive legend be
removed from his stock certificate representing 100,000 shares of common stock
of Toreador Resources Corporation (the “Company”), because he is not an
affiliate and has beneficially owned the shares for at least one year and has
met all the requirements of Rule 144 (the “Rule”).  In that connection, the
Stockholder hereby represents:

 

1.             Neither the Stockholder, nor any person or entity listed below,
presently is, or in the prior three months has been, an officer, director, more
than 10% shareholder of the Company or, in any other way, an “Affiliate” of the
Company as that term is used in paragraph (a) of Rule 144 (i.e., a person or
entity that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with, the Company):

 

a.             Any Affiliate of the Stockholder;

 

b.             Any trust or estate in which the Stockholder or any person
specified in (a) collectively own 10% or more of the beneficial interest or of
which the Stockholder or any such person serves as trustee, executor or in any
similar capacity;

 

c.             Any corporation or organizations in which the Stockholder or any
person specified in (a) are the beneficial owners collectively of 10% or more of
any class of equity securities or 10% or more of the equity interest.

 

2.             The shares are “restricted securities,” as that term is used in
Rule 144(a)(3), and the Stockholder acquired and fully paid for the shares on
December 16, 1998 and October 21, 2002, in the following manner:

 

a.             method of acquisition: Acquired the shares of convertible
preferred stock from the Company and converted the convertible preferred stock
into common stock.

 

b.             manner of payment:  An aggregate of $             

 

C-1

--------------------------------------------------------------------------------


 

3.             The stock has been both owned and fully paid for by the
Stockholder for of in excess of one (1) year.

 

4.             The Stockholder consents to Company communicating and conferring
with the Company, its attorneys, and its transfer agent in connection with the
above request, and the Company, the Company’s counsel and the Company’s transfer
agent are authorized to rely on the representations herein in connection with
this sale.

 

 

Very truly yours,

 

 

John Mark McLaughlin

 

C-2

--------------------------------------------------------------------------------